 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD40-41 Realty Associates, Inc.; and Drs. Paul Cohenand Julius Berkowitz, a Partnership d/b/aGroup Health Dental Facility and AmalgamatedDental Union, Local 38-A SEIU, AFL-CIO.Case 2-CA--17879March 25, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 19, '1981, Administrative Law JudgeEdwin H. Bennett issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisdecision and order.This case presents the unusual and difficult ques-tion of whether individuals may picket within thecorridors of a privately owned office building lo-cated in midtown Manhattan in New York City.The judge found that the Respondents' violatedSection 8(a)(1) of the Act by threatening to causethe arrest of two individuals who, in support of aneconomic strike, were picketing at the entrance tothe dental facility, which is located on the second-floor corridor of a 20-story office building. Afterbalancing the Union's Section 7 right to picket ef-fectively against the landlord's and tenant's rightsto limit access to their property, the judge foundthat the Section 7 right outweighed the propertyright and that the alternative means of reaching theUnion's intended audience were inadequate. Wedisagree. Contrary to the judge, we find, pursuantto an analysis under our decision in FairmontHote1,2 that the Section 7 right and the propertyright at issue are relatively equal in strength, butthat the Union had other reasonable means of com-municating with its intended audience that did notrequire access to private property. Therefore, weconclude that the Respondents acted lawfullywhen they barred the Union from picketing at thecorridor entrance to the dental facility located onthe second floor of this 20-story office building.3There are two Respondents in this case 40-41 Realty Associates,Inc., the landlord; and Drs. Paul Cohen and Julius Berkowitz, a Partner-ship d/b/a Group Health Dental Facility, the dental facility.2 282 NLRB 139 (1986)3 Chairman Stephens adheres to the position stated in his concurringopinion in Fairmont Hotel that an inquiry into the availability of reason-The facts in this case are not in dispute. The Re-spondent dental facility operates a large-volume,low-fee practice that has about 10,000 patients ayear. About 90 percent of these patients have insur-ance coverage, either through a union dental planor a major insurance company such as Blue-Cross/Blue-Shield. Most of the patients with insur-ance coverage are union-represented workers, whoreceive this benefit either under union contracts oras union members, although some patients with in-surance coverage are not represented by a unionand merely receive dental insurance as an employ-er-sponsored benefit. The dental facility is locatedon the second floor of a 20-story building on West41st Street in New York City. There are 22 tenantsin-the building, but there is only one dental office.The Respondent landlord owns, operates, and man-ages the building.The Union was certified in 1975 to represent aunit of dental assistants, -x-ray assistants, dental hy-gienists, and clerical employees employed by thedental facility. The most recent collective-bargain-ing agreement expired January 1, 1981. The Unionand the dental facility bargained for a new contractbetween November 1980 and February 2, 1981, butreached no agreement. On February 2, 1981, all 20employees in the bargaining unit went on strikeand began picketing on the public sidewalk outsidethe main 41st Street entrance to the office buildingwhere the dental facility is located. Two weekslater, the dental facility hired replacements for thestriking unit employees.Between February 2 and 25, 1981, unit employ-ees picketed at the 41st Street entrance to thebuilding every day the dental facility was open,using about four to eight pickets at any one time.Each picket carried a sign 3 feet, 2 inches widethat stated employees of the dental facility were onstrike. The pickets also asked individuals enteringthe building whether they were going to the dentalfacility; if they acknowledged that their destinationwas the dental facility, the pickets handed them aleaflet describing the contract dispute and askedthem not to patronize the dental facility. On thefirst day of the picketing, the Union agreed to keepthe picketing behind wooden barricades set up afew feet from the building's entrance by the NewYork City police department. The record indicatesthat the picketing was orderly.ably effective alternative means of communication is not lmuted to cir-cumstances in which the competing property and Sec. 7 rights are of rel-atively equal strength. Fairmont Hotel, supra. For institutional reasons,however, he joins Member Babson in applying the analysis of the Fair-mont majority here, and he agrees that the balancing of the property andSec. 7 rights in this opinion properly leads to the consideration of alterna-rive means under that analysis.288 NLRB No. 23 40-41 REALTY ASSOCIATES201On February 25, 1981, after 3 weeks of picketingat the 41st Street entrance, Union Business Manag-er Wilson and unit employee Pollock picketed im-mediately outside the dental facility's entrance inthe second-floor corridor of the office building.Wilson and Pollock picketed for about 1 hour.Before going to the second floor, Wilson toldLandlord Agent Kugel that the Union planned topicket outside the second-floor corridor entrance tothe dental clinic and handed Kugel a copy of acourt decision in which a court had allowed aunion access to the inside of a high-rise officebuilding to , picket.4 During the hour that theypicketed on the second-floor corridor, Wilson andPollock stood on either side of the open door tothe dental facility holding picket signs measuring 1' foot, 2-1/2 inches by 1 foot, 10 inches stating thatdental employees were on strike. Wilson and Pol-lock also asked three or four patients who enteredthe dental facility not to patronize it because theemployees were on strike and were trying to getbetter working conditions. After an hour, DentalFacility Business Administrator Brody called thepolice and Landlord Agent Kugel. Brody requestied that the pickets be removed from the second=floor corridor entrance. A police sergeant andKugel met Brody on the second floor , shortlythereafter. Pursuant to the request of Brody andKugel, the police sergeant told the pickets to leavethe building or they would be arrested for trespass-ing. Wilson and Pollock left the building immedi-ately.In addition to picketing, the Union also wroteletters to various other unions asking them toinform their members of the strike against thedental facility and requesting them to pressure thedental facility to settle its collective-bargaining dis-pute. During April 1981, at least five unions whosemembers used the dental facility wrote letters tothe dental facility expressing support for the strik-ing employees and warning that if the dental facili-ty failed to sign a contract, the unions would urgetheir members not to patronize it.The dental facility entrance on the second floorof the office building is located at one end of ahallway about 7-3/4 feet wide by 33 feet long, neara bank of four elevators used by all the tenants inthe building. No other tenants have entrancesopening out of that hallway although there is oneother tenant on the other side of the building. Inorder to reach the other tenant's facility from thedental facility, it is necessary to go through threedoors and around two corners. The only otherddor in that part of the corridor is a fire exit. TheThe decision was that of the Ninth Circuit Court of Appeals in Seat-tle-First National Bank v. NLRB, 651 F 2d 1272 (9th Cu- 1980).,other second-floor tenant is the Health and Hospi-tal Corporation, which occupies over half of thespace in the building. It has 40 employees locatedon the second floor, as well as a cafeteria used byall of its employees. Its second-floor facility, how-ever, is served by two elevators located at theother end of the building, which are used only byemployees of the Health and Hospital Corporation.These elevators are located on the 40th Street sideof the building, where there is a separate entranceused only by the Health and Hospital Corporation.The Union did not picket the 40th Street entranceto the building, after being informed early in thestrike that it was used only by the Health and Hos-pital Corporation. Landlord Agent Kugel testifiedthat the Health and Hospital Corporation was un-aware that any picketing had occurred on theother side of the second floor.The judge found that the Union's second-floorpicketing in support of an economic strike waslawful, protected activity, noting that the picketingwas peaceful and free from disruptive tactics. Thejudge stated that during such a bargaining disputethe Union had a right to conduct its picketing in amanner that would impart its message effectively atthe point of maximum impact, namely at thesecond-floor corridor entrance to the premiseswhere there was no turning back for those whomight honor a picket line. The judge also foundthat the Union had no reasonable alternative meansof reaching its intended audience, because the pick-eters could not readily identify the dental facility'spatients, replacement employees, and suppliers atthe street level. The judge noted that the Union'sappeals to other unions were clearly a less effectiveand more costly way to publicize its contract dis-pute than picketing aimed directly at customersand that these appeals could not possibly reach re-placement employees or suppliers, who could onlybe identified at the site.The judge also found that the landlord and thedental facility had no basis for arguing any substan-tial-injury to their property rights. Concerning thelandlord's property interest, the judge noted thatthe second-floor hallway was open to the publicand that the landlord had no objection to the pick-eting there other than a wish to satisfy its tenant.Regarding the dental facility tenant's property in-terest, the judge rejected its arguments that thesecond-floor picketing would be disruptive to itsdental practice because patients and replacementemployees might be subject to harassment whenentering the dental facility, that any disturbances inthe hallway might bother patients awaiting treat-ment in its reception area, and that patients leavingthe dental facility in a "drugged or traumatized" 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcondition would be trapped in the hall waiting foran elevator. The judge found that the occasionaloutbursts of yelling and name-calling by picketerson the sidewalk did not warrant drawing the infer-ence that picketing on the second floor would beunruly; that the dental facility's treatment of pa-tients did not require a different result, noting thiswould not be any different than picketing that hasbeen allowed at the door to a hospital; and thatdirect appeals to patients "trapped" on the secondfloor waiting for an elevator are what employersmust endure in any strike situation.The judge struck the balance in favor of allow-ing the picketers access to the second floor, relyingon the Supreme Court's decision in Hudgens5 andthe Ninth Circuit's decision in Seattle-First NationalBank.6 In Seattle-First, the court allowed hand-billers protesting an economic strike involving alarge restaurant located on the 46th floor of the Se-attle First National Bank building access to theopen area immediately adjacent to the restaurant,because potential customers and employees of therestaurant were not readily identifiable at the out-side entrances to the building. The judge conclud-ed that the Respondents in this case violated Sec-tion 8(a)(1) of the Act by denying the picketersaccess to the second-floor corridor on which theentrance to the dental facility is located.Contrary to the judge, we find that the Respond-ents acted lawfully when they barred the Unionfrom picketing on the second-floor corridor of theoffice building. In Fairmont Hotel,7 supra, whichissued after the judge's decision here, the Board setforth a new standard for resolving cases where anemployer has denied individuals engaged in pro-tected Section 7 activity access to private property.The Board held in Fairmont that in order to bal-ance or accommodate the competing interests insuch cases in accordance with the principles estab-lished by the Supreme Court in NLRB v. Babcock& Wilcox,8 Hudgens,9 supra, and Sears, Roebuck &Co. v. San Diego County Council of Carpenters,1° itwould weigh or evaluate the relative strengths ofthe Section 7 right and the property right at staketo determine whether one right was clearly morecompelling. Under the Board's analysis in Fair-mont, if the rights asserted by the parties are rela-tively equal, the determinative factor will bewhether effective alternative means of communica-5 Scott Hudgens v NLRB, 424 U S. 507 (1976).6 Seattle-First National Bank v NLRB, 651 F.2d 1272 (9th Cir 1980),enfg. in pertinent part 243 NLRB 898 (1979), on remand 258 NLRB 122(1981)7 282 NLRB 139 (1986).8 351 U.S 105 (1956).9 424 U.S. 507.1• 436 U S. 180 (1978)tion are available that would obviate access to pri-vate property. 282 NLRB 139.Applying the analysis of Fairmont Hotel in thiscase, we find that the Section 7 right and the prop-erty right asserted are both strong ones and areequally compelling. The picketers here includedemployees engaged in an economic strike againsttheir own employer, who were publicizing theircollective-bargaining dispute by picketing andhandbilling at the second-floor corridor entrance totheir employer's facility. "The right to picket insupport of an economic strike is at the core of Sec-tion 7."11 See Seattle-First, supra at 1276; Steel-workers v. NLRB, 376 U.S. 492, 499 (1964); Team-sters Local 807, 87 NLRB 502, 504-505 (1949).On the other hand, the property right at stake isa compelling one also. The entrance. to the Re-spondent dental facility's office is in a 7-3/4 footwide, 33 foot long second-floor corridor of a 20-story office building in midtown Manhattan. Thesecond-floor corridor entrance is one floor abovethe building's main entrance level and is situated ina quiet area with little or no public traffic otherthan those having business with the dental clinic.Although members of the general public are notphysically barred from reaching this corridor, onlypatients, employees, and suppliers of the dental fa-cility have occasion to go there. Thus, the use ofthe corridor is quite limited, the space immediatelyadjacent to the clinic entrance is small, and the Re-spondents retain a strong property interest in it. Inour view, the Section 7 right and the propertyright are equally compelling in this case, or at leastsufficiently so to merit considering whether theGeneral Counsel has met the burden of showingthat the Union, in the absence of access to the Re-spondents' second-floor corridor, had no reasonablealternative means available for communicating theexistence of its dispute with the dental facility to itsintended audience.1 2The Union had reasonable alternative methods ofconveying its message to the intended audienceother than picketing in the second-floor corridor,as amply demonstrated by the record evidence inthis case. First, and most significantly, the Uniondid effectively communicate with the dental facilitypatients, replacement employees, and suppliers bypicketing and handbilling at the 41st Street en-trance to the office building between February 2" We do not discount the importance of the Sec. 7 right to strike, asour dissenting colleague suggests. We agree on Its importance. The diffi-cult question here is not whether the Sec 7 right is important, but rapewhere that core activity may take place.12 As noted in fn 3 above, although Chairman Stephens would consid-er the availability of alternative means m any event, he agrees that con-sideration of this factor is properly reached under the principles of Fair-mont Hotel. 40-41 REALTY ASSOCIATES203and 25, 1981, a period of more than 3 weeks.During that time, large picket signs made clear thatthe Union's dispute was with the dental facility,which was the only dental office in the building;and through their picket signs, handbills, and oralstatements, the picketers were able to convey theirmessage to virtually all of the people entering thebuilding, which necessarily included virtually ev-eryone who might be going to the dental facility."In addition, the Union could assure that the sig-nificance of its picketing at the 41st Street entrancewould not be lost on patients of the dental facili-ty14 by requesting that other unions providing in-surance coverage to these individuals through orby the dental facility notify their members of thestrike. In fact, the Union here did write letters toother unions requesting such support, and many ofthe unions responded by warning the dental facilitythat they would urge their members not to patron-ize it if it did not sign a contract. We find that thepicketing, handbilling, and oral statements made bythe Union's members and its supporters at the 41stStreet entrance to the building, coupled with theUnion's requests to other unions for a boycott bytheir members of the dental facility, provided a rea-sonable alternative to access to the private, second-floor hallway immediately outside the dental facili-ty.We do not agree with our dissenting colleaguethat Hudgens and Seattle-First dictate a holding inthis case that the Respondents violated Section8(a)(1) by their actions in denying union picketsaccess to the narrow corridor outside the dental fa-cility. In Hudgens, the Court held that the rights ofindividuals to enter private property in order tocommunicate a message in support of an economicstrike were governed entirely by our statute ratherthan by the First Amendment and that the test tobe applied was the test outlined in NLRB v. Bab-cock & Wilcox, 351 U.S. 105 (1956), which directedthe Board to seek an accommodation of Section 7rights with private property rights "with as littledestruction of one as is consistent with the mainte-nance of the other." Hudsrens, 424 U.S. at 522,'a We note that a small number of the dental facility's patients are em-ployees of the Health and Hospital Corporation, who usually enter thebuilding through the 40th Street entrance and thus would not havelearned of the dispute from the picketing at the 41st Street entrance Thisdoes not affect our conclusion that the TJnion was able to reach the vastmajority of the dental facility's patients by picketing at the 41st Streetent ranee Moreover, there was nothing to prevent the Union from picket-ing at the 40th Street entrance also, if it could show that some of thedental facility's patients entered the building there14 Although the exact percentage of the dental facility's customerswho are union members is unclear, the record does establish that about90 percent of its patients have insurance coverage of some sort and thatmost of its patients with insurance coverage are union-represented work-ers who have this benefit either as union members or under a union con-tractquoting Babcock & Wilcox, 351 U.S. at 112. Instriking that accommodation on remand, the Boardconcluded that, given the audience that the picket-ers sought to reach and the physical layout of thelarge shopping mall in which the primary employerin the labor dispute was located, it was reasonableto permit the picketers to communicate their mes-sage on the mall property immediately outside theemployer's store. Hudgens, 230 NLRB 414 (1977).Although acknowledging that the privately ownedproperty could not be equated in all respects withpublic property, the Board noted that the commonareas in this large mall functioned similarly topublic sidewalks bordering stores in a business dis-trict.15In assessing the reasonableness of the alternativeof standing on public property at the mall perime-ter, the Board considered both the dilution of thepicketers' effectiveness at a great distance from thestore of the primary employer and the picketers'inability, from that distant vantage point, to deter-mine who, in the undifferentiated mass of custom-ers at the large, 60-store shopping center, might bea patron of the primary employer's store and thussomeone at whom the strikers aimed their message.Hudgens, 230 NLRB at 416-417. The Board espe-cially noted, however, that the store's customerswere not necessarily a defined group even in theirown minds when they entered the mall, becausethey might become patrons of the store "on im-pulse" after they had entered the mall. Id. at 416.(This might also be a considerable time after theyhad seen and forgotten the picketers' message.)This same consideration of patronage on "impulse"at a considerable distance in time and space fromthe communication of the strikers' message appearsin the court of appeals' opinion in Seattle-First, onwhich our colleague relies. There, as the courtpointed out, many occupants of the building mightarrive in the morning for work and not decide untilseveral hours later whether to patronize the 46th-floor restaurant, which was the primary employer15 When, in Hudgens, the Supreme Court rejected any first amendmentbasis for labor picketing or leaflettmg on private property, it also notedthat it had previously (in Lloyd Corp. V. Tanner, 407 U.S. 551, 568-569(1972)) limited Marsh v. Alabama, 326 U S 501 (1946), a first amemdmentsoliciting case, to its facts•i e, limited its holding to cases in which theproperty at issue is in virtually every respect like a municipality Hud-gens, 424 U S. at 519-520. The Hudgens Court expressly overruled FoodEmployees Local 590 v. Logan Valley Plaza, 391 U S. 308 (1968), whichhad relied on Marsh in recognizing Federal constitutional rights of indi-viduals to picket on a mall concerning a labor dispute Iludgens, 424 U.S.at 518. The Court did not suggest, however, that the presence or absenceof various quasi-public characteristics of property are irrelevant to thebalance that the Board must strike, under Babcock & Wilcox, betweenproperty interests and Sec. 7 rights Indeed, the degree that an owneropens up property to the general public reasonably has a bearing on thestrength of the property right asserted. See fn. 14, infra, and accompany-ing text. 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat whom the strike was aimed. Seattle-First, 651F.2d at 1275-1276.That factor is missing in the present case. Al-though the manner of consuming certain healthcare services has changed in recent years, it ishighly unlikely that visitors to the dental facilityhere did not know that they were headed for thedental facility when they entered the building'smain entrance at 41st Street, but instead were "im-pulse" purchasers of dental services. Except for afew of the dental facility's 10,000 patients whoworked for the Health and Hospital Corporation(above at fn. 11), there is here, unlike in Seattle-First, no evidence that individuals patronized thedental facility from locations within the building.The most likely inference here is that the dental fa-cility patients and nonstriking employees came tothe building intending to visit the dental facility,and we cannot conclude that the slight loss in im-mediacy of the Union's message caused by relegat-ing the picketers to the area immediately outsidethe building compels a holding that the picketsmust be allowed to stand in the privately ownedcorridor just outside the dental facility. Such aholding would hardly maintain the propertyowner's rights at all, rights that•as the earlieranalysis of the physical characteristics and custom-ary use of the property in question here indicates•deserve relatively greater protection from trespassthan the quasi-public areas involved in Hudgensand (to a somewhat lesser extent) Seattle-First, towhich large numbers of the general public wereroutinely invited and through which they were ex-pected to pass.16By contrast, our holding that the Respondentscould deny the picketers access to the corridor,while assuring the "maintenance" of the propertyrights in question, cannot be said to threaten the"destruction" of the Section 7 rights at issue. Bab-cock & Wilcox, 351 U.S. at 112. To be sure, it doesnot assure the Union maximum effectiveness; but inthat regard, we take issue with the statement bythe judge below that "in all cases, absent someoverriding consideration not present here the pick-ets have a right during the bargaining dispute toimpart their message to patients, suppliers, andnon-striking employees at the point of maximumimpact, namely at the entry to the struck premiseswhere there is no turning back for those who16 The significance of this distinction between the nature of the prop-erty at Issue here and the nature of the properties at issue in Hudgens andSeattle-First did not go unnoticed in Judge Newman's opinion for theSecond Circuit vacating the district court's grant of a 10(j) injunctionearlier in these proceedings 668 F 2d 678, 680-681 (2d Cir. 1982). Seealso Pruneyard Shopping Center v Robins, 447 U S 74, 83-84 (1980) (find-ing no unconstitutional invasion of property rights where a state lawmandated individual petitioners' access to common areas of a large shop-ping center), cited in Seattle-First, 651 F 2d at 1277 fn 8might be inclined to honor a picket line" (emphasisadded). This is a principle, we think, unsupportedin law. Indeed, the Ninth Circuit expressly ac-knowledged that striking employees lacked any"absolute right to picket at every point of optimumeffect." Seattle-First, 651 F.2d at 1276, quotingfrom Hudgens, 501 F.2d 161, 168 (5th Cir. 1974),revd. on other grounds 424 U.S. 507 (1976). Evenmore fundamentally, the Supreme Court in reach-ing its conclusion about the proper accommodationof rights in Babcock & Wilcox, held that the nonem-ployee organizers could not solicit employees onthe employer's parking lot even though theBoard•in a factual finding not overturned by theCourt•had determined that the workplace was amore effective place for soliciting than the employ-ees' homes. 351 U.S. at 107-108; 109 NLRB at494.17Although our dissenting colleague states that heis not insisting, on a union's "right to picket atevery point of optimum effect," Seattle-First, 651F.2d at 1276, his discussion of the Union's right ofconfrontation with members of the targeted audi-ence, which appears to include the right to identifymembers of that audience, to stop them, and to talkto them face to face before they enter the premises17 Contrary to our dissenting colleague's assertion, we are acutelyaware of the fundamental importance of peaceful economic picketing as aSec. 7 right Moreover, to the extent that the right to picket may includean element of confrontation, our holding here does not deprive the Unionof an opportunity to "confront," as that term was used by the court mNLRB v Furniture Workers (Jamestown Sterling), 337 F 2d 936 (24 Cm1964), the case relied on by our colleague for the notion that confronta-tion is a necessary aspect of picketing In that case, employees attached"on strike" signs to poles in front of their employer's plant and stationedthemselves in automobiles in a parking lot across the street. Because em-ployees, customers, and suppliers approaching the plant did not encoun-ter, or "confront," the alleged picketers, the court was unwilling toaccept the Board'S conclusion that the union's activity constituted picket-ing. By contrast, in the present case, the conventional picketing by theUnion at the buildifig's 41st Street entrance was surely adequate to satisfythe court's definition of picketingAdditionally, to the extent that confrontation may be viewed as an ele-ment of picketing, it is derived from the nature of picketing itself and notlimited, as our colleague would have it, only to picketing in support ofprimary economic strikes Indeed, in Jamestown Sterling itself, the puta-tive picketing was alleged to be recognitional picketing. Nevertheless, theBoard repeatedly has found in recent access cases that mcicetmg at apoint away from the entrance to the primary employer's facility, atwhich customers and employees of both the primary employer and otheremployers would pass, constituted reasonable alternative means to picket-ing on private property directly in front of the employer's facility See,e.g., Greyhound Lines, 284 NLRB 1138 (1987) (recognitional and unfairlabor practice picketing), Smitty's Super Markets, 284 NLRB 1188 (1987)(informational picketing with potential bargaining objective), and Brown-mg's Foodland, 284 NLRB 939 (1987) (area standards picketing) TheBoard in those cases did not find that requiring the picketing to occur atlocations removed from the employer's entrance unduly "diluted[d]" the"inherent properties" of the picket line, to use our colleague's language.Likewise, in attempting to strike a reasonable accommodation in thepresent case between the Union's right to picket and the Respondents'private property nght, we simply find that, even if limited to picketingon public property, the Union's Sec 7 right is adequately protected here,and, accordingly, infringement on a property right as strong as the one atissue here is not warranted 40-41 REALTY ASSOCIATES205associated with the primary dispute, suggests rec-ognition of a right of maximum effectiveness.These additional or subsidiary rights may or maynot attend the right to picket, but to insist on themin every instance in cases in which we also musttake into account important property rights comesperilously close to requiring a right to picket "atevery point of optimum effect." 1 8Finally, we note that there is no substantial con-tention, and the dissent does not argue otherwise,that the picketing at the 41st Street entrance cre-ates a concern for secondary effects. Although aunion has an obligation to minimize the effects ofits picketing on neutrals at a common situs by pick-eting "reasonably close" to the primary's situs,Sailors Union of the Pacific (Moore Dry Dock), 92NLRB 547 (1950), the Board and the courts gener-ally have found this requirement an insufficientbasis for compelling access to private property.Compare Wire Service Guild Local 222 (MiamiHerald), 218 NLRB 1234 (1975), enfd. 532 F.2d 184(5th Cir. 1976), and Teamsters Local 83 (Allied Con-crete), 231 NLRB 1097 (1972), enf. denied 607 F.2d,827 (9th Cir. 1979).We find, therefore, that the Respondents in thiscase were not required to grant the picketersaccess to the second-floor corridor of the Respond-ent's 20-story office building, and thus the Re-spondents did not violate Section 8(a)(1) of the Actby threatening to cause the arrest of the individualsengaged in picketing at that location. Accordingly,we will dismiss the complaint.ORDERThe complaint is dismissed.MEMBER JOFIANSEN, dissenting.Today's decision distorts and erodes an impor-tant Section 7 right•the right to strike•where al-ternatives to access to an employer's premises forexercise of that right have proven unreasonable.Because this disposition does not reflect the thor-ough consideration of both statutory and propertyinterests that the Supreme Court found necessaryto their proper accommodation in Hudgens v.NLRB' and because it retreats from the Board's12 This is not a case, after all, where we have relegated the pickets toan area where they are unable to confront the target audience. As notedwilier, the record reflects that prior to entering the second-floor corridoron February 25, the pickets engaged in picketing, handbilling, and oraldiscussion with those entenng the 41st Street entrance for a period of atleast 3 weeks Moreover, this is not a case where we have required thepickets to engage in some lesser form of Sec. 7 activity other than picket-ing. Cf Hughes v Superior Court, 339 U S. 460, 465 (1950). The "signal"of picketing at the 41st Street entrance is estabhshed in the record and isquite apparentIt 424 US 507 (1976)determination in Fairmont Hotel2 to examine eachinterest fully, I dissent.The facts are not in dispute. At issue is the ex-pulsion of a union business agent and an employeeengaged in peaceful economic picketing from theinterior entrance of a dental clinic located on thesecond floor of a 20-story high-rise office building.Employees and patients enter the clinic by an en-trance on Manhattan's West 41st Street that theclinic shares with all but one of the building's 22other tenants. The second floor consists of 21,000square feet of space. The entrance to the clinic is atthe end of a hallway 33-feet long and 7-1/2-feetwide. Lining the opposite wall of the hallway is abank of elevators serving the 41st Street entrance.The only other tenant on the floor is the Healthand Hospital Corporation, which occupies about athird of the building and whose second-story em-ployees normally use two elevators at the otherend of the building.Initially, employee and nonemployee picketswere stationed outside the 41st Street entrance andthen were ordered behind wooden barricades a fewfeet from one side of the entrance by the NewYork City Police Department. From behind thebarricades, the pickets used picket signs and hand-bills in an effort to influence those entering thebuilding who might have business with the dentalclinic to honor its picket line. Those entering fromthe west passed the pickets as they entered thebuilding, while those approaching from the eastpassed the eastern-most point of the picket lineonly briefly as they turned sharply about thecorner of the stairway that abuts the building's en-trance and leads to the subway. Between February2 and 25, 1981, first 8 to 10 and later 4 to 6 picketsmanned the line from 8:30 a.m. to 5 p.m. Mondaythrough Friday, and 8:30 a.m. to 4 p.m. Saturday.The clinic services about 10,000 patients annuallyand specializes in prosthetic dentistry that typicallyentails weekly appointments over a 4- to 5-weekperiod. The overwhelming number of patients areby appointment, but there are some walk-in pa-tients daily. Only 30 to 35 percent of the patientsreturn on an annual basis for followup treatment.Some of the pickets, both employee and nonem-ployee, had had no contact with patients, and, ac-cording to dental assistant Carmen Boisseau, asmany as five patients per day are employees of theHealth and Hospital Corporation, who, as notedabove, use a separate entrance to enter the build-ing. Because of the difficulty of identifying pa-tients, pickets would at times question those enter-ing the building about their destinations and, if2 282 NLRB 139 (1986) 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose individuals acknowledged that they were vis-iting the clinic, the pickets would hand them leaf-lets. As noted by the judge, however, picketswould have to persuade these individnals first toidentify themselves and then to stop long enoughto receive a spoken or a written message. Regard-ing strike replacements, Union Business ManagerWilson testified he could recognize only five ofthose that the Employer had hired. The judgefound that, as the pickets greeted employees enter-ing the building from the 41st Street entrance, they"could not reasonably be expected to know, anddid not know, in any substantial number, those per-sons intending to visit, or who had visited, theDental Facility."On February 25, two of the pickets stationedthemselves outside the clinic entrance on thesecond floor with picket signs reduced in size fromthe 38 inch width used on the picket line to 14-1/2by 22 inches. At the request of Group Health Busi-ness Administrator Brody and Landlord agentKugel, the police threatened the pickets with arrestfor trespass. Thereafter, both pickets departed.In agreement with the judge, who applied theprinciples of Seattle-First National Bank, 243NLRB 898 (1979), and the opinion of the NinthCircuit Court of Appeals enforcing that decision,3I find that in order for the pickets in this case toexercise their guaranteed right to picket in supportof collective-bargaining demands, it is necessarythat they be afforded access to the area outside theentrance to the clinic. This conclusion derives fromthe peCuliar circumstances of this case as well asthe very nature of the right to engage in economicpicketing. That right requires, at minimum, that aunion be able to confront its audience. As stated bythe Ninth Circuit in approving access for picketingoutside a restaurant on the 46th floor of the SeattleFirst National Bank Building:In the fmal anaylsis, our approval of theBoard's conclusion that pickets should be al-lowed on the 46th floor rests on the peculiarnature of the picketing. Even if the union canadequately inform most of the restaurant's cus-tomers of the existence of the strike without sta-tioning picketers on the 46th floor, the unioncannot fully implement its section 7 rights with-out confronting the customers in front of the res-taurant. Picketing is more than mere dissemina-tion of information. "The loyalties and re-sponses evoked by picket lines are unlike thoseflowing from appeals by printed words"Hughes v. Superior Court, 339 U.S. 460, 4653 651 Fld 1272 (1979).. . . (1950). [651 F.2d at 1276 (emphasisadded)]Restricting the sweep of Section 7 here to anarrow right generally to inform the public, as themajority would, devalues and discounts the truecharacter of the vital interest at stake. Economicpicketing has long been recognized as "more thanfree speech"; its nature is to "induce group actionof one kind or another, quite irrespective of theideas being disseminated."4 And the Second Cir-cuit Court of Appeals has also observed that:[O]ne of the necessary conditions of "picket-ing" is a confrontation in some form betweenunion members and employees, customers, orsuppliers who are trying to enter the employ-er's premises.6To hold that pickets need only be able to expresstheir message in some general way and that it isthe target audience that can then choose whetheror not to emerge from the crowd and receive thatmessage is inconsistent with both Seattle-First andother precedent defining the legitimate objectivesof picketing in support of the right to strike. Thus,both the Board and the courts have held that pa-trolling, even with the use of picket signs, that doesnot include some form of "confrontation" is not"picketing" within the meaning of Section 8(b)(4)6or Section 8(b)(7).7As the judge correctly observes:[W]hat is significant . . . is not whether theaudience is of a mind to receive the message,but rather the ability of the pickets to commu-nicate it. Effective communication here re-quires that the pickets be able to spot the audi-ence and not the other way around.As the judge further observed in rejecting on-streetpicketing as a reasonable alternative to picketing at4 Teamsters Local 695 v. Vogt, Inc., 354 U S. 284, 289 (1957), see alsoHughes v Superior Court, 339 U S. 460, 465 (1950)5 NLRB v Furniture Workers (Jamestown Sterling), 337 F 2d 936, 940(1964). In remanding the proceeding to the Board for a further heanng todetermine whether the union's conduct in that case constituted picketingwrthm the meaning of Sec. 8(b)(7)(B) m light of perceived lack of "con-frontation," the court did not "consider it necessary or appropnate .to attempt to define the precise boundary of what the Board may consid-er to be picketing . . " 337 F.2d at 940. The court did, however, ques-tion whether the presence of employees there stationed m automobilesoutside the plant "was intended to and did have substantially the samesignificance for persons entering the employer's premises as if they hadremained with the signs . ." Id6 Typographical Union Local 16, 151 NLRB 1666 (1965)NLRB v. Furniture Workers (Jamestown Sterling), 337 F.2d 936 (2dOr 1964) That a union's picket lme serves as a "signal," which mayunder certain circumstances subject it to regulation under Sec. 8(b)(7) isnot itself dispositive, because the Board has also defined the objective ofsuch "signal" as "to induce those confronted by its agents to take thekind of action which traditional picket lines were mtended to provoke."Teamsters Local 688 (Levitz Furniture), 205 NLRB 1131 (1973). 40-41 REALTY ASSOCIATES207the clinic entrance, the disinclination of patientscrossing the picket line to identify themselves wasthe obvious obstacle to any direct confrontation on41st Street. And it would be fatuous to supposethat those nonstriking employees or strike replace-ments a union seeks to confront generally wouldcome forward willingly and identify themselves tothe Union. in such circumstances, there is minimalopportunity for the Union to avail itself of "thepower of an appeal to reason by all peaceful meansfor gaining access to the mind."Picketing is by definition confrontational, and itis by exercise of this right without undue restric-tion that pickets effectively communicate withtarget nonstriking employees, customers, and sup-pliers. In support of his union's lawful economicobjectives, the picket appeals to a whole host ofconvictions and emotional reactions among his au-dience. To other workers who share his reluctanceto cross a picket line, he seeks to communicate asense of loyalty and fairness, as well as a willing-ness to return the favor if' the need arises.9 Inshort, his subject "may be moved by the habits in-culcated by union ritual, by common loyalties, byfear of social ostracism, and by all those other psy-chological forces which bind individuals into agroup.' 10It is by their capacity to afford full exercise ofthe right to strike that the effectiveness and reason-ableness of alternative means of communication aremeasured.11 No less is compelled by Section 13,which directs that the Act not be construed "tointerfere with or impede or diminish" the right tostrike.12 Nor are these considerations rendered anyless germane by the fact that the parties' rights andliabilities are measured not under the 1st and 14thamendments, but under Section 7 of the Act. Tothe contrary, while Section 7 and constitutionalrights are not necessarily coterminous, in Hudgensv. NLRB," the Court, after rejecting the conten-tion that picketing on priva Le property was consti-tutionally protected, entrusted to the Board the"primary responsibility" to strike the "proper ac-commodation," with reference to "the content andcontext of the Section 7 right being asserted.""Milk Wagon Drivers Local 753 v. Meadowmoor Dairies, 312 U S. 287(1941)3 See Printers Local 388 v. LeBaron, 171 F.2d 331 (9th Cir 1948)." Cox, Strikes, Picketing and the Constitution, 4 Vanderbilt L Rev.547, 600 (1951)." See also my separate position in Medina Super Duper, 286 NLRB728, 730 fn. 5 (1987).13 "Picketing has been equated with striking for the purposes of Sec-tion 13" NLRB v. Teamsters Local 639 (Curtis Bros ), 362 U.S. 274, 281fix 9 (1960).13 424 U.S 50714 Id at 521.Further, the Court noted, "[t]he locus of that ac-commodation . . . may fall at different points de-pending on the nature and strength of the Section 7rights and private property asserted in any givencontext."15 The Court's remand was clearly in partto enable the Board to apply its expertise to evalu-ate the statutory right at issue in striking the appro-priate accommodation, and no pains were spared inthe Board's decision on remand to do preciselythat.1 6Applying the teachings of Hudgens, the Boardengaged in such scrutiny of the parties' interests inFairmont Hotel," examining in the case of thearea-standards message there at issue: the "natureof the right asserted, the purpose for which it isbeing asserted, the employer that is the target ofthat activity, the situs of that activity, the relation-ship of the situs to the target, the intended audi-ence of the activity, and, possibly, the manner inwhich the right is being asserted."19 Likewiseunder Hudgens it is for the Board here to examineand define the "nature and strength" of the Section7 claim and to recognize the need in this case toidentify and confront strike replacements, patients,and suppliers of the clinic as an inherent propertyof the right that it is statutorily entitled to exercise.Clearly, these objectives pertain to the nature, pur-pose, and audience criteria,19 set forth above, thatwere examined and weighed in Fairmont.2°I reject the notion that allowing pickets to standoutside the clinic "hardly maintain[s] the propertyowner's rights at all." The issue is not, as the ma-jority frames it, whether the pickets have a right tostation themselves at the point of "maximumimpact," but how picketing with clearly definedobjectives can be preserved, even minimally, "withas little destruction . . . as is consistent with themaintenance of' the property owner's interest.21Ori these facts, this was accomplished by preciselythe accommodation made by the pickets in the in-terest of lessening the burden on the Respondent'sproperty interest when they commenced picketingon the second floor: they reduced the picket signsfrom a 38 inch width to 14-1/2 by 22 inches; theyreduced the number of pickets to two, consistent13 Id. at 522.16 Scott Hudgens, 230 NLRB 414 (1977)." 282 NLRB 139 (1986).18 Id at 142'9 See, e g., Emery Realty, 286 NLRB 372, 375 (1987).29 As stated m Fairmont, "not every Section 7 right is equally compel-ling,", and the lawful economic objectives of picketing m furtherance ofthe right to strike require that that right be accommodated at a differentpomt on the spectrum from other Sec 7 activity that may involve picket-ing.21 Hudgens, 424 U.S. at 522, quoting NLRB v Babcock & Wilcox, 351Us. 105, 112 (1956). 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the pickets' activity in Seattle-First; and theypicketed in a quiet and nonintrusive manner."In Babcock & Wilcox,23 which my colleaguescite to support the accommodation they have for-mulated, the union's exclusion from the employer'spremises did not necessitate its resort to alterna-tives that failed to accomplish its organizing pur-pose. Rather, as noted by the Court in that deci-sion, the union effectively imparted its organiza-tional message to employees using the "usual chan-nels:"24 "personal contacts on streets or at home,telephones, letters, or advertised meetings to get intouch with the employees."" In contrast to themajority's accommodation here, the Section 7 in-terest remained intact notwithstanding the organiz-ers' exclusion from company-owned parking lots."My colleagues distinguish Seattle-First on thesole attenuated factual difference of a greater op-portunity for "impulse" patronage of the MirabeauRestaurant by diners who worked within the Seat-tle First National Bank Building. First, while it istrue that the Ninth Circuit's decision noted that asignificant portion of lunchtime customers ap-proached the restaurant from within the building(having perhaps forgotten picket signs they hadseen on their way to work), this segment of thepickets' audience was among members of thepublic, with which a union has a less vital interestin communicating than with employees.27 Here,the Union additionally sought to identify and con-front strike replacements hired by Group Health.Thus, while the "impulse" patronage factor certain-ly contributed to the Mirabeau pickets' need foraccess to the 46th floor, I am puzzled that my col-leagues find this distinction to be a pivotal one, es-pecially when it only seems to reinforce the princi-ple that pickets need to confront their audience.Second, the Ninth Circuit recognized that only a22 Although the Respondents raise the specter of "drugged and trau-matized patients" trapped in the hallway as they leave its facility andforced to endure picketing as they wait for an elevator, it should benoted that the location of the clinic's entrance at the end of the hallwayplaced the pickets far enough from the elevators so as not to encroach onspace directly in front of them Regarding the Respondents' further con-tention that the picketing was likely to distract patients in the waitingroom inside the opened door where the pickets were stationed, it hardlybears pointing out that if this were genuinely of concern, the clinic needonly have closed that doorI also fail to apprehend why my colleagues label the hallway in frontof the Mirabeau Restaurant in the Seattle-First National Bank Building"quasi-public" but apparently consider the hallway in front of the dentalclinic to be less than so. The only element suggesting greater opennessthat distinguishes the restaurant lobby was that two other building ten-ants made use of it•a fact suggesting more of a property burden , bylobby picketing there than here because of the potential to enmesh neu-tral employers in that dispute.23 351 US. 105 (1956).24 Id. at 11225 Id. at ill.26 See also my dissent in SCNO Barge Lines, 287 NLRB 169, 174-175(1987).27 See Greyhound Lines, 284 NLRB 1138 (1987)slight portion of dinner patrons approached the res-taurant from inside the building. Thus, "impulse"patronage was no material factor in permittingaccess to dinner patrons. But, while the court'sremand to the Board ordered restrictions on thenumber of pickets and manner of picketing, itplaced no such restrictions on the time of picketing,though it obviously would have done so if thepresence of intrabuilding lunchtime traffic by "ina-pilse" diners were considered critical to its ap-proval of access.The majority states that an accommodation thatinsists on taking account of the need to confrontand engage in face-to-face discussions "comes peril-ously close" to requiring a right to picket "at everypoint of optimum effect."28 I caution that thegreater peril is that the Board lose sight of these re-alities of the picket line and dilute its inherentproperties beyond recognition in the quest for al-ternative means of communication. As JusticeFrankfurter stated for the Court, "Peaceful picket-ing is the working man's means of cornmunica-tion."2 9I find that, given the strong Section 7 interest,the lack of reasonable alternatives to engage in ef-fective picketing anywhere but at the entrance tothe Group Health Dental Facility,30 and the re-straint with which the Union picketed at this loca-tion, the Section 7 interest outweighs the Respond-ent's property interest, and the latter is required toyield. Accordingly, I find, contrary to my col-leagues, that the Respondents' threat to cause thearrest of the pickets violated Section 8(a)(1).28 In a vacuum, that is the right guaranteed by Sec. 7, and it must bethe starting point for any proper analysis, else the employees' rights arecut short from the start. We are not, of course, operating in a vacuumand that right must be balanced against other rights, notably propertyrights.29 Milk Wagon Drivers, supra, 312 U.S. at 293. See ars† CarpentersLocal 203 v. Ritter's Cafe, 315 U S. 722 (1942),30 As a further means of appealing to patients who were employees ofthe Health and Hospital Corporation, the majority proposes picketing atthe 40th Street entrance, which served that organization alone. This alter-native, which the Union did attempt, increased the potential patient audi-ence by no more than five per day and provided little better opportunityto identify even those few individuals In addition, as the majority pointsout, the Union did appeal to other unions by mail to urge their membersnot to patronize the clinic until it signed a contract The method or inten-sity of dissemination of any such information by the other unions wasclearly beyond Local 38-A's control, however, as would be any opportu-nity to verify their success for meeting the alternative means burden. Therecord does not indicate either what percentage of the clinic's patientscould have been targeted by these once-removed appeals nor even thatany actually were.Judy M. Sandler, Esq., for the General Counsel.Karl Savryn, Esq. (Dornbusch, Mensch & Mandelstam), forthe Respondent.Roger H. Madon, Esq. (Sturm & Peri), for the ChargingParty. 40-41 REALTY ASSOCIATES209•DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thiscase was heard before me on June 22, 1981, in NewYork, New York, on an amended complaint and noticeof hearing that issued on May 4, 1981. The unfair laborpractice charge giving rise to this proceeding was filedby Amalgamated Dental Union, Local 38-A, SEIU,AFL-CIO (the Union) on February 26, 1981, andamended on March 31, 1981,1 against Respondent 40-41Realty Associates, Inc. (Respondent Landlord) and Reespondent Drs. Paul Cohen and Julius Berkowitz, a Part-nership d/b/a Group Health Dental Facility (Respond-ent Dental Facility) (at times collectively referred tosimply as Respondents).The ultimate issue for resolution is whether Respond-ents violated Section 8(a)(1) of the Act by threatening tohave arrested employees and individuals engaged in pick-eting Respondent Dental Facility during the course of aneconomic strike, where such picketing occurredin thepublic corridor of a multistory office building, at the en-trance door to Respondent Dental Facility. Respondentsadmit that they sought to prohibit such private propertypicketing but assert various legal defenses in justificationof this conduct. On the entire record,2 including my ob-servation of the demeanor of the witnesses, and after dueconsideration of the briefs filed by the General Counsel,and Respondents, I make the followingFINDINGS OF FACT3I. JURISDICTIONRespondent Landlord is a New York partnership en-gaged in the management, operation, and rental of a 20-Story commercial building located at 230 West 41stStreet in the city and State of New York (the building),housing 22 tenants including Respondent Dental Facility.Respondent Landlord annually derives gross revenues inexcess of $100,000 from the rental of space in this build-ing, of which amount in excess of $25,000 is derivedfrom Respondent Dental Facility. Respondent DentalFacility annually derives gross revenues in excess of$500,000 and annually purchases and receives at its loca-tion in the building equipment and materials valued inexcess of $10,000 directly from outside the State of NewYork. Respondents admit, and I find, that each one is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Further, RespondentDental Facility admits, and I find, that it is a health careinstitution within the meaning of Section 2(14) of theAct. The complaint alleges, Respondents admit, and I1 All dates are in 1981 unless otherwise stated." By agreement, the parties incorporated into the record before me thetranscript of the proceedings held in the United States District Court forthe Southern District of New York on a petition for an injunctionbrought by the Regional Director under Sec. 10(1) of the Act. Silvermanv. 40-41 Really Associates (unreported)." The essential facts, as opposed to inferences and conclusions to bereached therefrom, either have been stipulated to by the parties or arenot seriously disputedfind that the Union is a labor organization within themeaning of Section 2(5) of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESThe Union has been the certified bargaining represent-ative of Respondent Dental Facility's unit employees4since December 8, 1975, and thereafter the parties havehad three collective-bargaining agreements, the mostrecent one expiring on January 1, 1981. Negotiations fora new agreement began in November 1980, and in fur-therance of its bargaining demands tli,e Union com-menced a strike, together with picketing as more fullydescribed below, on February 2, 1981.Respondent Dental Facility is located on the secondfloor of the building. The only other tenant on that flooris the Health and Hospital Corporation, which is a majortenant occupying over half the space on various floors ofthe building. These two tenants are located on oppositeends of the floor and separated from each other by ahallway that has two turns and three doors. The en-trance to the Dental Facility is at the far end of the hall-way, which is about 7-1/2 feet wide, and immediatelyopposite a bank of four elevators. The second floor con-sists of 21,000 square feet according to the testimony ofIssac Kugel, the Landlord's agent since December 1980.There are two additional elevators located near that endof the hall where the Health and Hospital Corporation islocated for use by this tenant, although its employeesmay also use the elevators near the Dental Facility aswell.As noted, picketing, which began on February 2, wasconfined to the West 41st entrance to the building,5 andwas conducted Mondays through Saturdays from about8:30 a.m. until 5 p.m. (4 p.m. on Saturday). The buildingitself has a frontage of 80 feet on West 41st street andthere-are two doors at this entrance, each one measuring38 inches in width. However, one of the doors constant-ly is locked. Initially, there were 8-10 pickets each day,but the number diminished to 4-6 at any one time duringthe course of the strike.There is no evidence of any physical violence on thepicket line, although there were instances of verbal abuseand harassment directed towards management, striker re-placements, and patients of the Dental Clinic. This tookthe form of insults and warnings not to patronize theDental Facility. Complaints regarding this behavior weremade to the New York City Police Department by theDental Facility and, as a result, wooden barricades wereestablished a few feet from the entrance door behindwhich the pickets were required to stand. Thereafter, thecomplaints ceased and, according to Sergeant Truebertof the Police Department, the picketing was orderly.According to Dr. Paul Cohen, about 10,000 patientsare treated in a year, of which number about 90 percenthave some form of insurance coverage through a unionpaid or sponsored dental plan or Blue Cross-Blue Shield.4 The unit consists of approximately 20-24 dental assistants, X-ray as-sistants, hygienists, and clerical employees.5 There is another entrance on 40th Street used exclusively by theHealth and Hospital Corporation that was not picketed after the Unionwas advised of this fact 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough not entirely clear from the record, it appearsthat most of those patients with insurance coverage areunion-represented workers who enjoy this protection asa result of union membership or as a union-negotiatedbenefit. Some of the claims are processed directly with aunion as a self-insurer and others through an independentinsurance carrier. The overwhelming number of patientsare seen by appointment but, according to Carmen Bois-seau, dental assistant, approximatly five walk-in emergen-cy cases are seen daily.8 The dental practice is devotedmainly to prosthetics, i.e., replacement of missing teeth,with such patients averaging four to five visits at weeklyintervals.In an effort to enlist support for the strike, H. CliffordWilson, the Union's business manager, requested variousunions to advise their members of the strike and to exertpressure to secure a settlement of the contract. In turn,in April, five unions7 wrote to Dr. Cohen stating gener-ally that he should cease his antiunion tactics, i.e., by notnegotiating in good faith, and warning that if he did notsign a contract their members would be urged to ceasepatroni2ing the clinic. Whether members were so re-quested is not a matter of record evidence.As alluded to above, the pickets also sought to com-municate their message directly to patients at the picketline.8 However, not all pickets necessarily knew who,among those entering the building, were patients. For ex-ample, Jessie Pollock, a clinical employee and a picket,had no patient contact in the course of her job duties.Nor is there evidence to suggest that other employeepickets, let alone nonemployee pickets (e.g., Wilson),conceivably could distinguish patients from other mem-bers of the general public as they entered or left thebuilding. In the absence of clear and reliable evidence tothe contrary, I fmd that the pickets on the sidewalkcould not reasonably be expected to know, and did notknow, in any substantial number, those persons intendingto visit, or who had visited, the Dental Facility.8Consequently, pickets would at times question individ-uals at the building entrance regarding the purpose oftheir visit. If a person admitted to visiting the Dental Fa-cility they were told of the strike, asked to withhold6 Whether these patients are covered by insurance or pay directly isnot known7 Service Employees International Union, AFL-CIO, CLC (SEIU),International Union of Operating Engineers Local Union No 94-94A-94B; Cemetery Workers and Greens Attendants Union, Local 365, Com-munications Workers of America, Local 1180, and Local 382 SEIU. Thisdoes not represent all the unions whose members use the Dental Facilitywith insurance coverage. Dr. Cohen testified that he had patients cov-ered by other union insurance plans and that other unions also wrote tohim. However, these "other unions" are not identified in the record.Reference is made to the remarks, at times loud and abusive, by pick-ets to those entering the building. On at least one occasion a picket madeugly and vile reference to Dr Cohen's religion but Wilson testified hereprimanded that picket and such conduct was not repeated Moreover,according to Boisseau, about five patients a day work in the building forthe Health and Hospital Corporation. These patients may not even havebeen aware of the picketing if they only used the 40th Street entrance.9 Testimony of Boisseau that she treated, and knew, some 20 patients aday is the only evidence remotely suggesting that employee pickets mighthave been able to spot a patient entering the building. However, this evi-dence is tenuous and insubstantial and does not take into account howmany of the patients previously treated by her still were patients at thetime of the strike.their patronage, and handed leaflets describing theUnion's cause. However, there is no doubt, as confirmedby Wilson, that the ability of the Union to so communi-cate was dependent to a large degree on the willingnessof a patient to make that self-identification and stand stilllong enough to hear or receive the spoken or writtenmessage.At 8:30 a.m., February 25, Wilson informed Kugel (theLandlord's agent) that the Union intended to commencepicketing on the second floor of the building at the en-trance to the Dental Facility, and gave Kugel a copy ofa court decision," which he claimed upheld his right toengage in such conduct. At 9:30 a.m. Wilson and Pollockwent to the second floor of the building carrying picketsigns measuring 14-1/2 x 22 inches.11 Wilson stood onone side of the 36-inch door to the clinic, while Pollockstood on the other side. Arthur Brody, the business ad-ministrator of the Dental Facility, telephoned Dr. Cohenand informed him of the picketing. Cohen advised Brodyto call the police and Landlord (Kugel) and have thepickets removed.12 According to Dr. Cohen's testimony,the removal of the pickets was necessary for businessreasons. He feared that the outbursts that occurred out-side the building would be repeated on the second floorand that this would be detrimental to patients whowould be leaving the clinic in drugged and traumatizedconditions. Additionally, he feared that the picketingwould disturb patients in the reception area awaitingtreatment since the doors to the clinic are kept open andany noise in the hallway would be heard in the clinicwaiting room. He further testified that he posted noticesin the clinic regarding the strike and the Dental Facili-ty's position on it.According to Police Sgt. Treubert's testimony he ar-rived on the scene at 11:10 a.m., met Kugel and Brody,and was informed by them to remove the pickets.13Treubert told Wilson and Pollack that they were tres-passing and would have to leave immediately or else sub-ject themselves to arrest on Kugel's complaint for tres-passing. The pickets then departed. Sgt. Treubert testi-fied that there were no disturbances on the second floorwhen he arrived. Similarly, Kugel testified that he hadnot received any complaints regarding the second floorpicketing, although he had, in fact, received complaintsregarding the sidewalk picketing. There is nothing tosuggest that the picketing on the second floor was any-thing but orderly and peaceful.Discussion and AnalysisThe General Counsel alleges that Respondents violat-ed Section 8(a)(1) of the Act by threatening to arrestpickets as trespassers14 and for peacefully picketing in" Seattle-First National Bank v NLRB, 651 F 2d 1272 (9th C'Ir 1980).1' The picket signs recited that employees of Dental Facility repre-sented by the Union were on strike.72 Kugel and Brody are admitted agents of their respective principals73 Actually Brody made the request and Kugel adopted it in accord-ance with the wishes of the tenant74 See Superior Sanitation, 234 NLRB 454 (1978); Chrysler Corp., 232NLRB 466 (1977); Payless, 162 NLRB 872 (1967). 40-41 REALTY ASSOCIATES211support of employees striking the Dental Facility for anew contract, when the picketing occurred at the en-trance to the Dental Facility, located on the second floorof a multistory office building. The General Counselurges even though such picketing was conducted on pri-vate property, it was permitted by the Act because,under all the circumstances, that is, when the pickets ef-fectively could identify and reach the intended audience,i.e., patients and suppliers of the Dental Facility and non-striking employees. In support of these contentions theGeneral Counsel relies on Hudgens v. NLRB, 424 U.S.507 (1976), remanded 230 NLRB 414 (1977), and Seattle-First National Bank v. NLRB, 651 F.2d 1272 (9th Cir.1980), enfg. in pertinent part 243 NLRB 898 (1979). Ifind these cases controlling here.In Hudgens, supra, the Court and the Board acknowl-edged the rights of a property owner to control activityon its property, but struck a balance between the proper-ty rights of a shopping center owner and the Section 7rights enjoyed by economic sinkers to picket their em-ployer located within the center. The balance was struckon the side of the pickets for a number of reasons. First,the potential customers of the store were not identifiableby the pickets at the entrance to the center itself.Second, access to the nonstriking employees was greaterat the store entrance." Third, the walkways to the mallwere open to the public during business hours and assuch were equivalent to sidewalks, access to which couldnot be denied solely because members of the public car-ried picket signs.Further, it was found that the shopping center ownerwas a proper Respondent in the proceeding because hereceived revenue from the stores that leased space, andhe had a duty to maintain comfort, cleanliness, and secu-rity in the mall area; thus he was an agent for the shop-keepers who leased- their locations from him According-ly, it was held that the shopping center owner was anemployer, that the Section 7 rights of the pickets out-weighed the private property rights of such employer,and that this balance was struck "with as little destruc-tion of one [right] as is consistent with the maintenanceof the other." Hudgens v. NLRB, 424 U.S. at 522, citingNLRB v. Babcock & Wilcox Co., 351 U.S. 105, 112(1965).In Seattle-First National Bank, supra, a case more anal-ogous to the one at bar, the Ninth Circuit Court of Ap-peals found that picketers of a restaurant had a Section 7right to picket at street level and at the restaurant's en-trance, which was located on the 46th floor of a 50-storyoffice building.16 In addition to housing the restaurant,the 46th floor was also leased by a stock brokerage firmand served as a stopover transfer point for the public,where they changed elevators in order to reach theupper levels of the building. Both the Board and Courtreasoned that the peaceful solicitation and distributionthat occurred on the 46th floor lobby, and that did notseriously impede the use of olher facilities on the floor," The strikers were not employed at the store but rather at a ware-house located elsewhere,16 As in the case at bar, the picketing in Seattle was conducted in sup-port of a stnke for a new contract, and pickets included employees andnonemployees.was a protected form of picketing. They noted that po-tential customers and nonstriking employees were notreadily identifiable at the street level, and restricting thepicketing to the street level entrance would not allow foran immediate and direct confrontation between the pick-ets on the one hand, and customers and nonstriking em-ployees on the other, thereby preventing the union fromrealizing the maximum effect of its picket line, to whichit was lawfully entitled.On the bases of these established precedents, see alsoHolland Rantos Co., 234 NLRB 726 (1978), enfd. 583F.2d 100 (3d Cir. 1978), I conclude that the picketingconducted in the public area of the second floor lobby,outside the Dental Facility, was lawful protected activityand, therefore, Respondents' attempts to arrest the pick-ets was violative of Section 8(a)(1) of the Act.17 Thus, itis undisputed the picketing on the second floor waspeaceful, free of disruptive tactics, and conducted with-out incident by only two pickets who did not block in-gress or egress from the Dental Facility. Additionally,and most important, is my conclusion that the patients ofthe Dental Facility were not readily identifiable at thestreet level and could not be confronted there by thepickets. As set forth in my findings of fact, the picketershad little opportunity to discuss the dispute with patientsunless visitors to the building were willing to identifythemselves as such. Hudgens and Seattle are firm in theirholdings that during an economic strike a union has astatutory right to conduct its picketing in a manner thatwill permit its message to be imparted effectively, andthis right will not be diminished absent compelling rea-sons.Respondents contend, however, that the law regard-ing picketing inside a multistory office building is unset-tled, and attempt to distinguish Hudgens and Seattle fromthe case at bar on a number of grounds. Respondentsurge that, unlike the targeted audience in Hudgens, i.e.,shoppers who may not even know of their intent to entera store until the second before they do so, the patients inthe instant case (the targeted audience) are there usuallyby scheduled appointment and thus identifiable whenthey enter the building. What is significant, however, isnot whether the audience is of a mind to receive themessage, but rather the ability of the pickets to commu-nicate it. Effective communication here requires that thepickets be able to spot the audience and not the otherway around. Although the patient knows the purpose ofher visit to the building, the pickets may not know whois a patient because of the mass of people visiting thebuilding. Further, some of the patients work in the build-ing for the Health and Hospital Corporation, and thepicketer's message would be lost on these people entirelyif they used the 40th Street entrance to enter the build-ing, or might be forgotten by the time of their appoint-ment, even if they entered at 41st Street.Finally, it should be emphasized that in all cases,absent some overriding consideration not present here,the pickets have a right during the bargaining dispute to17 Both the Dental Facility and the Landlord are liable for this viola-tion because Kugel testified that he wanted what his tenant wanted andthe Landlord joined in the request to the police to remove the pickets. 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimpart their message to patients, suppliers, and nonstrik-ing employees at the point of maximum impact, namely,at the entrance to the struck premises where there is noturning back for those who might be inclined to honor apicket line. We are instructed by experience that remote-ness, measured by time or place, shields the consciencefrom difficult choices, and it is the recognition of thisr condition that is a factor in striking the balance in favorof permitting employees to engage in lawful economicpicketing at the entrance to the struck employer in order/that the union "implement its Section 7 rights effective-Ay." Seattle-First National Bank v. NLRB, 651 F.2d at1276. For there is no doubt that "the farther the messageis removed from the point at which action is to be takenthe greater the potential for dilution of total loss ofeffect." Hudgens v. NLRB, 501 F.2d 161, 169 (5th Cir.1974), revd. on other grounds 424 U.S. 507 (1976). Seealso Hughes v. Superior Court, 339 U.S. 460 (1950), "thevery purpose of a picket line is to exert influence, and itproduces consequences, different from other modes ofcommunication. The loyalties and responses evoked andexacted by picket lines are unlike those flowing from ap-peals by printed word." Id. at 465. Thus, although wemay accept that a dentist is prompted by different con-cerns than a visit to a shoe store or restaurant, and maybe arranged for in a different way, it is not acceptable, inmy view, to accord these differences any legal signifi-cance in deciding the Section 7 rights of the employeesof such establishments.The second distinction urged by Respondents is that inHudgeus the union had no viable alternative but to picketin the mall because the nearest public area was 500 feetaway from the store involved in the dispute but here thepublic sidewalk is only two floors away and the picketsmessage will be remembered during this short journey.For the reasons above, this factual distinction, if indeedthe second floor is less than 500 feet away from the side-walk, also is without legal significance. Similarly withoutmerit is Respondents' assertion that a shopping mall is anarea for social gatherings while an office building is not.Whether that is the case, I fail to see its application tothe issues here.Finally, Respondents seek to distinguish Hudgens onthe ground that the landlord there was not a neutral by-stander as he received a percentage of the revenues fromhis leaseholds, while the Landlord in the instant case didnot. Therefore, it is claimed, his property rights are para-mount to the Section 7 rights of the unionized employ-ees. Although the Landlord here does not have the samefinancial interest as in Hudgens, neither is he neutral. Notonly was the Landlord, Kugel, interested in protectingthe security of his tenants, he invited himself into the dis-pute and assumed the coloration of the Dental Facilitywhen Kugel told the police that he wanted what histenant wanted and that he would file a complaint fortrespass if the pickets did not leave. Holland Rantos Co.,234 NLRB at 735. Furthermore, the Landlord's invita-tion to the public to use the second floor as an Incidentto visiting the Dental Facility requires that he justify theexclusion of the pickets by more than a mere wish to sat-isfy his tenant. Nothing in this record suggests a demon-strable basis for concluding that the picketing on thesecond floor would "substantially injure" its property, aprerequisite to forbidding such picketing. Seattle-FirstNational Bank v. NLRB, 651 F.2d at 1275.Accordingly, I find Respondents' attempts to distin-guish Hudgens from the case at bar unconvincing. Re-spondents' attempts to distinguish Seattle from the instantcase are equally insubstantial.Respondents argue that the court in Seattle-Firstplaced emphasis on the fact that the union there wasunable to identify its intended audience at the street levelbecause most of the restaurant's clients worked inside thebuilding and might decide to lunch there on an impulse.Therefore, these potential customers would not considerthemselves targets of the picketing. The facts of the in-stant case, Respondents urge, are significantly differentand require a different result. Thus, it is noted the DentalFacility is the only one in the building; patients visit thebuilding with the intent of seeing the dentist and oftenrevisit the clinic a number of times in ensuing weeks; and90 percent of the patients belong to unions that areaware of the dispute and can communicate this informa-tion to their membership. Thus, by knowing and beingable to contact its targeted audience, the Union has alter-native means of communicating its message that rendersecond floor picketing unnecessary.Although it is true that some percentage of the clinic'spatients are themselves members of other unions, the factthat many are not immediately invalidates the contentionthat there even exists an alternative means of communi-cation that the Union is required to use in lieu of its rightto picket. Moreover, based on the authorities citedabove, there is no warrant for holding that the Unionmust forgo or dilute its most potent weapon and under-take instead a clearly less effective and costly publicitycampaign to publicize its contract dispute. In addition,Respondents' arguments overlook entirely the statutoryright of the Union to reach nonstriking employees andsuppliers, two groups that it is not even claimed arereachable through other means. The other aspect of thisdefense (that patients are identifiable at the street leveland thus can be communicated with there) already hasbeen rejected. Consequently, I find that the Union didnot have such special access to its potential audience thatit lost its entitlement to engage in the private propertypicketing here in issue."The second major distinction espoused by Respondentis that Seattle involved a restaurant whereas the case atbar involves a health care facility. Respondents reasonthat the special nature of the medical services coupledwith the privacy interest of patients leaving the facilityin pain, militate against allowing picketing, which mightbecome rowdy, on the second floor. The Dental Facility,18 Although Respondent states that many of the patients are repeatcustomers, hence their identity is known to the striking employees, I findthe testimony to indicate the contrary The clinic services approximately10,000 patients annually and it is unlikely the employees are able to rec-ogruze each one of them. Additionally, although patients often make con-secutive weekly appointments, amid the vast streams of people that enterthe office building each day, it is improbable that the picketers wouldrecogruze them Furthermore, not all the picketers have contact with pa-tients Pollack testified that she is a bookkeeper on the 18th floor and isonly called down to the second floor in emergency situations 40-41 REALTY ASSOCIATES213it is urged, simulates a hospital setting and is entitled togreater protection than a restaurant.This argument fails for several reasons. First, the occa-sional outbursts by the street level picketers do not war-rant an inference that the picketing on the second floor,which concededly was peaceful, would have becomeunruly. Respondents are in the posture of seeking to re-strain prospective unlawful practices not found by theBoard;19 speculation is not a substitute for evidence. Notonly does the record fail to show that the second floorpicketing would in any way create a disturbance, but theother second floor tenant did not even register a com-plaint with the Landlord to restrain this picketing.Concurring the defenses relating to the privacy inter-ests of patients and the alleged hospital-like setting, Re-, spondents offer no authority to support its defense thatthe picketing at the Dental Facility's entrance should beforbidden, and I know of none. In the first place, I amnot persuaded that the Dental Facility here can be lik-ened to a hospital with its full range of inpatient careservices. To hold that Seattle is not controlling because itinvolved a restaurant would unduly restrict the Section 7rights of employees without guiding precedent. There isno showing that the fleeting contact a picket would havewith a patient at the doorway would be detrimental tothe patient, and indeed such contact is not any differentthan what would occur between a picket and a patienton a street at the doorway entrance to a hospital. In nei-ther case is the picket inside the health care facility andpatients in both situations will be subjected to an immedi-ate and direct appeal by pickets. Respondents object,however, to the stationing of pickets on the second floorbecause it would facilitate direct appeals to patients"trapped in the small hallway while waiting for an eleva-tor."2• But this ability to reach patrons of a struck em-ployer and to forcefully urge them, as well as nonstrik-ing employees and suppliers, to cease their patronage,precisely is sanctioned by law, and the Dental Facility,no less than any other employer, must endure such strikeeffects. The inconvenience that possibly may be causedto patients,21 by far is outweighed by congressional pro-'9 Seattle-First National Bank v. NLRB, 651 Fid at 1278 (Fletcher,concurring and dissenting).20 R. Br 1425 Respondents' assertion that the hallway picketing would be con-ducted in a disruptive manner by angry and frustrated pickets who wouldforce their message on "drugged or traumatized" patients (Br 14) iswholly record support Moreover, it is an argument, if it be made at all,that more properly deals with the conduct of pickets and not the legalityof the picketing. As such, it raises issues extraneous to this case Similarlywithout merit is the suggestion that the legality of the hallway picketingshould be adjudicated as if it occurred inside the Dental Facility itself.tection to picketing as a concomitant of an economicstrike, the very purpose of which is to halt the operationof the stuck employer. Steelworkers v. NLRB, 376 U.S.492 (1964).Respondents' remaining "distinctions" between the in-stant case and Seattle are so picayune or speculative thatthey fall of their own weight. For example, it is claimedthe buildings are of different heights and in differenttypes of neighborhoods; the public at large visits a den-tist; there is a fire exit on the second floor that "might becompromised"; and because there are fewer patrons ofthe Dental Facility than of the restaurant they thereforecan be reached by sidewalk pickets. None of these addi-tional arguments, even if there were a factual underpin-ning for them, can nullify the Union's right to picket inthe public area of the second floor adjacent to the en-trance to the Dental Facility.On the facts of the record before me, it is my conclu-sion that the legal principles discussed above cloaked thepicketing at issue with statutory protection, and both Re-spondents violated Section 8(a)(1) of the Act when theyinterfered with that right in the manner found.CONCLUSIONS OF LAW1.Respondent 40-41 Realty Associates, Inc.; and Re-spondent Drs. Paul Cohen and Julius Berkowitz are em-ployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated Dental Union, Local 38-A, SEIU,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.By threatening to cause the arrest of individuals toprevent them from engaging in the protected activity ofpicketing in support of an economic strike against theDental Facility at its entrance located on the secondfloor of a building at 230 West 41st Street, New York,New York, Respondents violated Section 8(a)(1) of theAct.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in anunfair labor practice, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.[Recommended Order omitted from publication.]